Title: From George Washington to Joseph Hopkinson, 27 May 1798
From: Washington, George
To: Hopkinson, Joseph



Sir,
Mount Vernon 27th May 1798

An absence of more than eight days from home (on a visit to our friends in the Federal City) is offered as an apology for my not giving your polite, and obliging favour of the 9th instant, an earlier acknowledgment.
I pray you now, my good Sir, to accept my best thanks for the Pamphlet and Song, which accompanied it; and still more, for the favourable sentiments you have been pleased to express, in my behalf.
To expect that all men should think alike upon political, more than on Religious, or other subjects, would be to look for a change in the order of nature; but at so dangerous a crisis as the present, when every thing dear to Independence is at stake, the well disposed part of them might, one would think, act more alike; opposition therefore to the Major will, and to that Self respect which is due to the National character, cannot but seem strange!

But I will unite with you in a fervent wish, and hope, that greater unanimity than heretofore, will prevail; for enough, I think we have seen, to remove the mist entirely; and that, the young men of the present day, will not suffer the liberty for which their forefathers fought—bled—died—and obtained—be lost by them: either by supineness, or divisions among themselves, disgraceful to the Country. I am Sir Your Most Obedt and very Hble Servt

Go: Washington

